Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 07/27/2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument in pages 9-12, the applicant asserts that “CZRIK does not teach or suggest at least “receiving a message of a physical downlink control channel at a first cell that is sent by a base station,” “the first cell and the second cell are different cells,” and“ ...when the message of the physical downlink control channel indicates that a random access initiated at the second cell to the base station is successful,” as recited in amended claim 1.” Examiner respectively disagrees.

“During examination, the claims must be interpreted as broadly as their terms reasonably allow." MPEP § 2111.01 (I) (citing to In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004)).
"Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." MPEP 2111.01 (11) citing to Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the wireless device receiving DCI at a second cell other than the first cell”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
As indicated by the claim, “…receiving a message of a physical downlink control channel at a first cell that is sent by a base station…starting or restarting a bandwidth part inactivity timer for an activated downlink bandwidth part of a second cell, when the message of the physical downlink control channel indicates that a random access initiated at the second cell to the base station is successful…”, and does not indicate “the wireless device receiving DCI at a second cell other than the first cell”. Given the broadest reasonable interpretation, the message (DCI for random access response) received at the first cell as being disclosed by par. 374 of CIRIK, the first cell and the second cell are different cells as being disclosed by par. 379 of CIRIK, and that the message indicates that a random access initiated at the second cell to the base station is successful, which is indicated by CIRIK in par. 376, “…in response to the initiating the random access procedure for a second cell. The wireless device may stop a BWP specific inactivity timer of at least one active BWP of the second cell (Active BWP-3 in FIG. 19A) in response to the initiating the random access procedure,” and in response the random access procedure is successful, the BWP specific inactivity timer of the at least one active BWP of the second cell as indicated by par. 379. Therefore, CIRIK would teach “receiving a message of a physical downlink control channel at a first cell that is sent by a base station,” “the first cell and the second cell are different cells,” and“ ...when the message of the physical downlink control channel indicates that a random access initiated at the second cell to the base station is successful,”. Therefore, CIRIK teach the claims.
The rejection is maintained. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 5, 6, 9, 10, 11, 12, 15, 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by CIRIK et al. (provisional app. 62674550 filed on 05/21/2018 and claimed priority by PGPUB 20190357262 herein CIRIK).

Regarding claims 1, 6, 11, 12, CIRIK teaches a timer control method that is applicable to a user device, the timer control method comprising: 
receiving a message of a physical downlink control channel at a first cell that is sent by a base station (par. 374, DCI for random access response; par. 376, 377, 378, 379, the wireless device may monitor for the random access response in each active DL BWP of the first cell (e.g. Active BWP-1 and Active BWP-2). In response to receiving the random access response on at least one of the active DL BWPs of the first cell, the wireless device may complete the random access procedure successfully); 
starting or restarting a bandwidth part inactivity timer for an activated downlink bandwidth part of the first cell (par. 379, in response to the completing the random access procedure successfully, the wireless device may restart the each BWP specific inactivity timer of the each active DL BWP of the first cell (e.g. Active BWP-1 and Active BWP-2 in FIG. 19A) and the BWP specific inactivity timer of the at least one active BWP of the second cell (Active BWP-3 in FIG. 19A)); and 
starting or restarting a bandwidth part inactivity timer for an activated downlink bandwidth part of a second cell when the message of the physical downlink control channel indicates that a random access initiated at the second cell to the base station is successful (par. 379, in response to the completing the random access procedure successfully, the wireless device may restart the each BWP specific inactivity timer of the each active DL BWP of the first cell (e.g. Active BWP-1 and Active BWP-2 in FIG. 19A) and the BWP specific inactivity timer of the at least one active BWP of the second cell (Active BWP-3 in FIG. 19A); par. 376, in response to the initiating the random access procedure for a second cell. The wireless device may stop a BWP specific inactivity timer of at least one active BWP of the second cell (Active BWP-3 in FIG. 19A) in response to the initiating the random access procedure;  par. 316, 383, 384, 400, 401, 428, 429, 466, 467); and
determining whether the first cell and the second cell are configured with the respective bandwidth part inactivity timer, before the message of the physical downlink control channel sent by the base station is received at the first cell (par. 110, 209, 210, 314, 315, 324; par. 184, 194, When the inactivity timer is configured for a serving cell, an expiry of the inactivity timer associated to that cell may switch an active BWP to a default BWP; par. 209, 210, if configured primary cell and secondary cell with the BWP-InactivityTimer then detecting the DCI), 
wherein:
the first cell and the second cell are different cells (par. 41, 48, 119, 379, different cell); and
after the bandwidth part inactivity timer for the activated downlink bandwidth part of the second cell is started or restarted (par. 210, 375, 378, 379), the second cell is rolled back to a default or initial functionality of the activated downlink bandwidth part when the bandwidth part activity timer expires (par. 324, 343, 378, 379; par. 110, a timer, referred to as BWP inactivity timer…A UE may switch to the default DL BWP from an active DL BWP when the timer expires; par. 112, if a UE is configured for a secondary cell with a default DL BWP among configured DL BWPs and a timer value, UE procedures on a secondary cell may be same as on a primary cell using the timer value for the secondary cell and the default DL BWP for the secondary cell (secondary cell also using the BWP inactivity timer expired to switch to default WP); par. 316, 317, the wireless device may start/restart a second BWP timer with the time value associated with the second cell (or the second BWP) in response to receiving the first DCI on the first active BWP…the gNB and/or the UE may switch to the default BWP as an active BWP in response to an expiry of the BWP timer associated to the at least one cell (second cell); par. 184, When the inactivity timer is configured for a serving cell, an expiry of the inactivity timer associated to that cell may switch an active BWP to a default BWP).


Regarding claims 4, 9, 15, CIRIK teaches the timer control method according to claim 1, further comprising: 
determining whether the user device is configured with a bandwidth part inactivity timer before the message of the physical downlink control channel sent by the base station is received at the first cell (par. 110, 209, 210, 314, 315, 324; par. 184, 194, When the inactivity timer is configured for a serving cell, an expiry of the inactivity timer associated to that cell may switch an active BWP to a default BWP; par. 209, 210, if configured primary cell and secondary cell with the BWP-InactivityTimer then detecting the DCI), (par. 194, 316, 319, 375, 379, fallback; par. 210)
wherein the bandwidth part inactivity timer for the activated downlink bandwidth part of the first cell is started or restarted and the bandwidth part inactivity timer for the activated downlink bandwidth part of the second cell is started or restarted (par. 316, 378, 379, the wireless device may start/restart a first BWP timer with the timer value associated with the first cell (or the first active BWP) in response to receiving the first DCI. In an example, the wireless device may start/restart a second BWP timer with the time value associated with the second cell (or the second BWP) in response to receiving the first DCI on the first active BWP), when the user device is configured with the bandwidth part inactivity timer (par. 209, 210, if configured primary cell and secondary cell with the BWP-InactivityTimer then detecting the DCI) and the message of the physical downlink control channel indicates that the random access initiated at the second cell to the base station is successful (par. 375, 378, 379, in response to the completing the random access procedure successfully, the wireless device may restart the each BWP specific inactivity timer of the each active DL BWP of the first cell (e.g. Active BWP-1 and Active BWP-2 in FIG. 19A) and the BWP specific inactivity timer of the at least one active BWP of the second cell (Active BWP-3 in FIG. 19A)).

Regarding claims 5, 10, 16, CIRIK teaches the timer control method according to claim 1, 
wherein: 
the bandwidth part inactivity timer for the activated downlink bandwidth part of the first cell is started or restarted and the bandwidth part inactivity timer for the activated downlink bandwidth part of the second cell is started or restarted (par. 375, 378, 379, in response to the completing the random access procedure successfully, the wireless device may restart the each BWP specific inactivity timer of the each active DL BWP of the first cell (e.g. Active BWP-1 and Active BWP-2 in FIG. 19A) and the BWP specific inactivity timer of the at least one active BWP of the second cell (Active BWP-3 in FIG. 19A)), when the first cell and the second cell are configured with the respective bandwidth part inactivity timer (par. 209, 210, if configured primary cell and secondary cell with the BWP-InactivityTimer then detecting the DCI) and the message of the physical downlink control channel indicates that the random access initiated at the second cell to the base station is successful (par. 375, 378, 379, in response to the completing the random access procedure successfully, the wireless device may restart the each BWP specific inactivity timer of the each active DL BWP of the first cell (e.g. Active BWP-1 and Active BWP-2 in FIG. 19A) and the BWP specific inactivity timer of the at least one active BWP of the second cell (Active BWP-3 in FIG. 19A)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
AGIWAL (US 20190200396) teaches “If the random access is initiated for SCell, BWP-InactivityTimer associated with active DL BWP of SCell is stopped. In case of random access procedure on SCell (other than PSCell), only PRACH preamble is transmitted on SCell. UE receives the RAR on SpCell” (par. 133).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934. The examiner can normally be reached mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        10/18/2022